DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 7/28/2021 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 7/28/2021 appears to be acceptable.

Specification
The disclosure is objected to because of the following informalities: in paragraph 35, line 2, “my” appears to be an error in lieu of “may.”  Change “my” to “may.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi et al. US 20190178104.

Re claim 7, Joshi teaches a casing (96 of Fig. 3) for a bearing of a gas turbine engine including a shaft (34) extending along an axial direction, the casing comprising: an attachment feature (at upper end of 96) at a radially outermost portion of the casing, the attachment feature configured to be coupled to a static structure (82) of the gas turbine engine; a plurality of support arms (bottom of 96) extending from the attachment feature to a radially innermost portion of the casing (96); and a shape memory alloy material (110). 
Claim 8 is similarly taught, as the gas turbine in claim 7 is a turbomachine as in claim 8.

Claims 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaojun et al. CN 103244276.

Re claim 7, Xiaojun (Fig. 4) teaches a casing for a bearing of a gas turbine engine including a shaft extending along an axial direction, the casing (Fig. 4) comprising: an attachment feature (right side of Fig. 4 with attachment holes) at a radially outermost portion of the casing, the attachment feature configured to be coupled to a static structure of the gas turbine engine ([4, 6-7, 9-14, 40-42]); a plurality of support arms (5) extending from the attachment feature to a radially innermost portion of the casing (left side of Fig. 4); and a shape memory alloy material (at 21) (see Fig. 4 and [4, 6-7, 9-14, 40-42]). 
Claim 8 is similarly taught, as the gas turbine in claim 7 is a turbomachine as in claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,105,223. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7 and 8 are clearly disclosed within claims 1 and 11, and claims 2-10 and 12-16 depend from one of claim 1 and 11.
The claims are further more rejected as follows (presented as [claim of this application] rejected over [claim(s) of US 11,105,223]):
Claim 9 is rejected over claims 1-16.
Claim 10 is rejected over claims 4, 9, and 14.
Claim 11 is rejected over claim 4, 9, and 14.
Claim 12 is rejected over claim 9 and 14.
Claim 13 is rejected over claim 8.

Allowable Subject Matter
Claims 1-6 are allowed.
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-13 are allowable if the double patenting rejections above are overcome (e.g., by filing a terminal disclaimer or otherwise amending the claims so double patenting is not present).

Reasons for Allowance
In claim 1, the recitation of “a bumper at a radially inner surface the casing, the bumper configured to define a radial gap between the bumper and the bearing, and wherein the shape memory alloy material comprises a deflection limiter coupled to the bumper of the casing,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The closest known prior art is considered to be Xiaojun et al. CN 103244276, and this reference fails to teach those limitations.
In claim 9, the recitation of “wherein at least one support arm of the plurality of support arms defines an internal cavity, and wherein the shape memory alloy material comprises a reinforcing member housed at least partially within the internal cavity of at least one support arm of the plurality of support arms,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 9, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  It is noted that Xiaojun et al. CN 103244276 teaches, as an example, polyfluortetraethylene (known as Teflon™) insulating tubes surrounding sma material (21) [42], but these tubes are not disclosed as structural members, so it is not considered reasonable to assert that they are “support arms,” as that limitation is understood in light of the specification, as required in claim 9.
In claim 14, the recitation of “a bumper at a radially inner surface the casing, the bumper configured to define a radial gap between the bumper and the bearing, and wherein the shape memory alloy material comprises a deflection limiter coupled to the bumper of the casing,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 14, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.  The closest known prior art is considered to be Xiaojun et al. CN 103244276, and this reference fails to teach those limitations.
Claims 2-6, 10-13, and 15-20 are considered allowable due to dependency on one of claims 1, 9 and 14.  However, as noted above, claims 7-13 are rejected due to double patenting, and that must be addressed before allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20080181763 (Fig. 2 and [34]) and US 20090185768 (Fig. 2 and [51-53]) are relevant to claims 7 and 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746